DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin (Jack) Richards on February 22, 2021.

The application has been amended as follows: 
An artificial chordae tendineae system comprising:
a knot;
a first subassembly including: (a) a first needle; (b) a flexible first chord coupled to the first needle and the knot; and (c) a first conduit coupled to the first chord and located between the knot and the first needle;
a second subassembly including: (a) a second needle; (b) a flexible second chord coupled to the second needle and the knot; and (c) a second conduit coupled to the second chord and located between the knot and the second needle;
a third subassembly including: (a) a third needle; (b) a flexible third chord coupled to the third needle and the knot; and (c) a third conduit coupled to the third chord and located between the knot and the third needle;
wherein: (a) when the first chord is fully extended along a long axis of the first chord the first conduit is a first distance from the knot; (b) when the second chord is fully extended along a long axis of unequal to the second distance and the first distance is unequal to the third distance;
wherein: (a) a long axis of the first conduit is substantially parallel to the long axis of the first chord in a first system orientation; and (b) the first conduit is configured to rotate when permanently deployed into a patient in a second system orientation such that the long axis of the first conduit is not parallel to the long axis of the first chord.

Claims 17, 18, and 21-26 are canceled.

Claim 29 is added:
29.	The system of claim 1, wherein the first distance is less than the second distance and the first distance is less than the third distance.

Allowable Subject Matter
Claims 1, 4-7, 9, 10, 14-16, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, an artificial chordae tendineae system comprising three subassemblies coupled at a knot, each of the subassemblies comprising a needle, a flexible chord coupled between the needle and the knot, and a conduit along the chord.  Scorsin et al. (US 20090177274) discloses an artificial chordae tendineae system comprising three subassemblies coupled at a joint or knot, each subassembly including a needle and a flexible chord, but each does not include a conduit and one having ordinary skill in the art at applicant’s effective filing date would not have been motivated to combine a conduit that meets the claimed limitations with Scorsin.  Such conduits include conduit 82 taught by Catanese, III et al. (US 20130204079).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771